COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Humphreys and Senior Judge Hodges


CITY OF DANVILLE SCHOOL BOARD AND
 SCHOOL SYSTEMS OF VIRGINIA
 SELF-INSURED ASSOCIATION
                                             MEMORANDUM OPINION*
v.   Record No. 2715-01-2                         PER CURIAM
                                              FEBRUARY 26, 2002
BONNIE LEE WATSON


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Andrew R. Blair; Blair Law Offices, on
             briefs), for appellants.

             (Bonnie L. Watson, pro se, on brief).


     Danville School Board (employer) contends the Workers'

Compensation Commission erred in calculating the average weekly

wage of Bonnie Lee Watson (claimant) by combining the wages she

earned in her job as a textbook repairer for employer with the

wages she earned as a bus driver and cafeteria worker for

employer.     Upon reviewing the record and the parties' briefs, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     In ruling that claimant's average weekly wage should be

based on all three dissimilar jobs she performed for employer

during the fifty-two week period immediately preceding her


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
October 4, 1999 compensable injury by accident, the commission

found as follows:

          [W]e note that in City of Danville School
          Board v. Watson, Record No. 1312-99-2 (dec'd
          February 8, 2000), the Court of Appeals, a
          case involving the same parties as currently
          before us, a similar conclusion was reached.
          In that case, this same claimant was injured
          during the summer while working as a
          textbook repairer. At that time, she was
          not driving a bus or working in the
          cafeteria. The Court held that all three of
          the claimant's jobs which she worked for the
          school board during the 52-week period
          immediately preceding the injury should be
          used in calculating her average weekly wage.
          In doing so, the Court relied on the finding
          in Dinwiddie County School Board v. Cole,
          258 Va. 430, 520 S.E.2d 650 (1999). We find
          these cases to be controlling. In the
          current case, the claimant last worked the
          textbook job on September 9, 1999, shortly
          over one-month prior to the accident. In
          the previous year, the claimant also worked
          the textbook job on intermittent dates
          throughout the school year. Therefore, she
          was subject at any time to perform the
          textbook responsibilities. We note she
          received one check for all of her work for
          the school board. Based on the totality of
          the evidence, we can find nothing to
          distinguish claimant's current case such as
          to reach a finding that differs from the
          Court of Appeals' finding in City of
          Danville School Board v. Watson, Record No.
          1312-99-2 (dec'd February 8, 2000).

     We agree with the commission and find that this case is

controlled by our decision in City of Danville School Board v.

Watson, Record No. 1312-99-2 (Va. Ct. App. Feb. 8, 2000).

Nothing distinguishes this case from the previous case.   The

commission's finding is consistent with the language contained

                              - 2 -
in Code § 65.2-101(1)(a) requiring that the average weekly wage

be calculated using "[t]he earnings of the injured employee in

the employment in which he was working at the time of the injury

during the period of fifty-two weeks immediately preceding the

date of the injury . . . ."

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                              - 3 -